           Case 2:18-cv-00284-CMR Document 90-2 Filed 02/21/19 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA


                                                       MDL 2724
 IN RE: GENERIC PHARMACEUTICALS
                                                       16-md-2724
 PRICING ANTITRUST LITIGATION
                                                       HON. CYNTHIA M. RUFE
     THIS DOCUMENT RELATES TO:                         Civil Action Nos.
     Ahold USA, Inc., et al. v. Actavis
                                                       18-2641
     Holdco U.S., Inc. et al.
                                                       18-2401
     1199SEIU Nat’l Benefit Fund, et                   18-3299
     al. v. Actavis Holdco US, Inc.                    18-2533
                                                       18-284
     Humana Inc. v. Actavis Elizabeth,
     LLC et al.

     West Val Pharm., et al. v. Actavis
     Holdco U.S., Inc.

     The Kroger Co., et al. v. Actavis
     Holdco U.S., Inc.



                                          [PROPOSED] ORDER

          AND NOW, this _____ day of _____ 2019, upon consideration of Defendant Perrigo New

York, Inc.’s (“Perrigo”) Individual Motion to Dismiss Plaintiffs’ Overarching Conspiracy Claims,

the responses and replies thereto, and the arguments of counsel, and for the reasons set forth in the

accompanying Opinion, it is hereby ORDERED that the Motions are disposed of as set forth

herein.

1.        Perrigo’s Motion to Dismiss the Direct Purchaser Plaintiffs’ First Amended Complaint

          [No. 18-2641, Dkt. 11] is GRANTED. The Direct Purchaser Plaintiffs’ First Amended

          Complaint is DISMISSED WITH PREJUDICE against Perrigo;
     Case 2:18-cv-00284-CMR Document 90-2 Filed 02/21/19 Page 2 of 2




2.   Perrigo’s Motion to Dismiss the End Payor Plaintiffs’ Complaint [No. 18-2401, Dkt. 2],

     is GRANTED. Counts One through Four of the EPPs’ Complaint are DISMISSED

     WITH PREJUDICE against Perrigo;

3.   Perrigo’s Motion to Dismiss Humana, Inc.’s Amended Complaint [No. 18-3299, Dkt. 30]

     is GRANTED. Counts CVI-CX of Humana, Inc.’s Amended Complaint are

     DISMISSED WITH PREJUDICE against Perrigo;

4.   Perrigo’s Motion to Dismiss the IRPs’ Amended Overarching Complaint [No. 18-2533,

     Dkt. 4] is GRANTED. Counts One through Five of the Indirect Reseller Plaintiffs’

     Amended Overarching Complaint are DISMISSED WITH PREJUDICE against

     Perrigo;

5.   Perrigo’s Motion to Dismiss the Kroger Plaintiffs’ Complaint [No. 18-284, Dkt. 37] is

     GRANTED. Count One of the Kroger Plaintiffs’ Complaint is DISMISSED WITH

     PREJUDICE against Perrigo;



     It is so ORDERED.


                                                        BY THE COURT:




                                                        ________________________
                                                        CYNTHIA M. RUFE, J.
